Case: 15-11417    Date Filed: 09/20/2016   Page: 1 of 3


                                                                [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-11417
                          ________________________

                    D.C. Docket No. 3:12-cv-1110-HES-JRK


NADIA REGISTE,
individually and as mother, next friend and, natural guardian
of and on behalf of her minor children N. and N. Toussaint,

                                                                 Plaintiff–Appellant,

                                      versus

LINKAMERICA EXPRESS, INC.,

                                                                Defendant–Appellee,

ODAAT TRUCKING, INC., et al.,

                                                                        Defendants.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 20, 2016)
                Case: 15-11417      Date Filed: 09/20/2016      Page: 2 of 3


Before TJOFLAT and JULIE CARNES, Circuit Judges, and CONWAY, ∗ District
Judge.

PER CURIAM:

       A vehicle driven at night on an interstate highway by plaintiff Nadia Registe

was struck by a reckless driver, causing her to lose control of the vehicle. The

vehicle veered toward the right shoulder of the road, spun back across three lanes

of traffic, hit a guardrail, and ended up perpendicular to the flow of traffic, resting

across almost three lanes of the roadway. Thereafter, a truck owned by defendant

LinkAmerica Express, Inc. came upon the scene and collided into Registe’s

vehicle, causing injury to her and her minor daughter. Plaintiff sued Defendant for

negligence. Following a trial, the jury returned a verdict for Defendant, and the

district judge entered judgment accordingly.

       In this appeal, Plaintiff raises four arguments. First, Plaintiff disputes the

district judge’s decision to exclude evidence of traffic data collected by a device

near the collision. Second, Plaintiff challenges the district judge’s refusal to give

several of Plaintiff’s proposed jury instructions. Third, Plaintiff challenges

Defendant’s closing argument, which included an argument that Defendant’s

driver faced an “emergency.” And fourth, Plaintiff disputes the district judge’s

decision to exclude from evidence a trucking manual discussed during trial.


∗
  The Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.


                                              2
               Case: 15-11417     Date Filed: 09/20/2016   Page: 3 of 3


      After reviewing the parties’ briefs and the record, and with the benefit of

oral argument, we find no reversible error in the district court’s rulings.

      AFFIRMED.




                                           3